DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 9, 11, 12, and 16 – 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iguchi et al (US 2016/0261358).
Regarding claim 1, Iguchi et al teach a receiving apparatus (see figure 29, component 54)) comprising: first circuitry configured to: receive a digital broadcast signal (see figure 29, receiving broadcast signals from component 51, 52, and 53), extract a packet including content included in the digital broadcast signal (see paragraph 0283, figure 32, component 11 -13, and paragraph 0297); extract time information included in L1 signaling (paragraph 0276 “L1 data”) included in a physical layer frame (see paragraph 0283 – 0288), and send the packet including the content and the time information to a second circuitry in the receiving apparatus (see figure 29, component 50, paragraph 0283 – 0288, figure 35, describes component 54 in detail and paragraph  0323 - 0328).
Regarding claim 5, which inherits the limitations of claim 1, Iguchi et al further teach wherein the first circuitry is further configured to transfer a message with the second circuitry that configured to process the time information, thereby correcting the time information accordance with a transmission delay (see figure 29 and paragraph 0283 – 0288).
Regarding claim 6, which inherits the limitations of claim 1, Iguchi et al further teach wherein the first circuitry and the second circuitry are arranged in the receiving apparatus and are interconnected via a transmission interface (see figure 29 and paragraph 0283 “cable, optical and radio”).
Regarding claim 7, which inherits the limitations of claim 1, Iguchi et al further teach wherein the time information is sent in a Sync message (see figure re 11 and 12 “reference clock information”).
Regarding claim 8, which inherits the limitations of claim 1, Iguchi et al further teach wherein the time information is used in presentation synchronization on the content (see abstract, paragraph 0006 “reproduction of content”).
Regarding claim 9, which inherits the limitations of claim 1, Iguchi et al further teach wherein the packet is an IP packet (see figure 11 and 12 “IP packet”).
Regarding claim 11, which inherits the limitations of claim 1, Iguchi et al further teach wherein the packet is sent via a transmission interface (see figure 29).
Regarding claim 12, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto. 
Regarding claim 16, which inherits the limitations of claim 12,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 12,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto. 
Regarding claim 18, which inherits the limitations of claim 12,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto. 
Regarding claim 19, which inherits the limitations of claim 12,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 10, 13 – 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al (US 2016/0261358) in view of Ng (2018/0213270).
Regarding claim 2, which inherits the limitations of claim 1, Iguchi et al does not expressly disclose the details of the packet structure. However, in analogous art, Ng teaches wherein the physical layer frame includes a bootstrap, a preamble and a payload (see figure 3 and  paragraph 0028, and 0029), and the L1 signaling including the time information is included in the preamble of the physical layer frame included in the digital broadcast signal (see paragraph 0029). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to have packet having bootstrap and preamble. The motivation or suggestion to do so is to comply with ATSC 3.0 standard.
Regarding claim 3, which inherits the limitations of claim 3, Iguchi et al in view of Ng further teach wherein the L1 signaling includes compressed time information obtained by compressing the time information (see paragraph 0029 “ a compressed version of the 80-bit PTP time value”).
Regarding claim 4, which inherits the limitations of claim 3, Iguchi et al in view of Ng further teach wherein the time information is information of a time specified by PTP (Precision Time Protocol) (see paragraph 0029).
Regarding claim 10, which inherits the limitations of claim 1, Iguchi et al in view of Ng further teach wherein the packet is an ALP (ATSC Link- layer Protocol) packet (see paragraph 0024, 0028 and 0029 and  “ATSC 3.0”) .
Regarding claim 13, which inherits the limitations of claim 12,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 13,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 13,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 12,  the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 5, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 4, and 16 of U.S. Patent Application No. 10,291,345. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 5, 12, and 13 of the instant application merely broadens the scope of the claims 1 – 4 and 16 of the patent by eliminating the elements and their functions of claims 1 – 4 and 16 of the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide a receiving apparatus comprising: first circuitry configured to: receive a digital broadcast signal, extract a packet including content included in the digital broadcast signal; extract time information included in L1 signaling included in a physical layer frame, and send the packet including the content and the time information to a second circuitry in the receiving apparatus. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, claim 1 of the patent recite all the limitations of claim 1 of the instant application. 
Regarding claim 2, claim 1 of the patent recite all the limitations of claim 2 of the instant application. 
Regarding claim 3, claim 2 of the patent recite all the limitations of claim 3 of the instant application. 
Regarding claim 4, claim 3 of the patent recite all the limitations of claim 4 of the instant application. 
Regarding claim 5, claim 4 of the patent recite all the limitations of claim 5 of the instant application. 
Regarding claim 12, claim 16 of the patent recite all the limitations of claim 12 of the instant application. 
Regarding claim 13, claim 16 of the patent recite all the limitations of claim 13 of the instant application. 
Claim 1 – 5, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 5, and 9 of U.S. Patent Application No. 10,750,221. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 5, and 12 of the instant application merely broadens the scope of the claims 1 – 5 and 9 of the patent by eliminating the elements and their functions of claims 1 – 5 and 9 of the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide a receiving apparatus comprising: first circuitry configured to: receive a digital broadcast signal, extract a packet including content included in the digital broadcast signal; extract time information included in L1 signaling included in a physical layer frame, and send the packet including the content and the time information to a second circuitry in the receiving apparatus. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, claim 1 of the patent recite all the limitations of claim 1 of the instant application. 
Regarding claim 2, claim 2 of the patent recite all the limitations of claim 2 of the instant application. 
Regarding claim 3, claim 3 of the patent recite all the limitations of claim 3 of the instant application. 
Regarding claim 4, claim 4 of the patent recite all the limitations of claim 4 of the instant application. 
Regarding claim 5, claim 5 of the patent recite all the limitations of claim 5 of the instant application. 
Regarding claim 12, claim 9 of the patent recite all the limitations of claim 12 of the instant application. 
Claim 1 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 5 of U.S. Patent Application No. 11,178,440. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 5 of the instant application merely broadens the scope of the claims 1 – 5 of the patent by eliminating the elements and their functions of claims 1 – 5 of the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide a receiving apparatus comprising: first circuitry configured to: receive a digital broadcast signal, extract a packet including content included in the digital broadcast signal; extract time information included in L1 signaling included in a physical layer frame, and send the packet including the content and the time information to a second circuitry in the receiving apparatus. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, claim 1 of the patent recite all the limitations of claim 1 of the instant application. 
Regarding claim 2, claim 2 of the patent recite all the limitations of claim 2 of the instant application. 
Regarding claim 3, claim 3 of the patent recite all the limitations of claim 3 of the instant application. 
Regarding claim 4, claim 4 of the patent recite all the limitations of claim 4 of the instant application. 
Regarding claim 5, claim 5 of the patent recite all the limitations of claim 5 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633